DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 1-5 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: 
Claim 1 is drawn to a method of enabling an Open RAN-compatible radio unit (O-RU) to apply different beamforming weights to different physical resource blocks (PRBs) using a single sectionId and a single section extension type of a section extension. 30A first mode of operation is specified in which flexible sending of beamforming weights from Open RAN-compatible distributed unit (O-DU) to Open RAN- compatible radio unit (O-RU) is provided. The O-DU provides to the O-RU, a first parameter specifying the number of bundled physical resource blocks (PRBs) per a set of in-phase/quadrature (I/Q) beamforming weight pairs, each beamforming weight pair comprising an in-phase value and a quadrature value, and a plurality of beamforming weight pairs for a plurality of transceivers associated with each bundle of PRBs.  A new section extension type is provided, and the O-DU sends the new section extension type to the O-RU, the new section extension type sent by the O-DU including at least one compression parameter for the O-RU to one of process or decompress the beamforming .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINEETA S PANWALKAR whose telephone number is (571)272-8561.  The examiner can normally be reached on M-F 9:00am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINEETA S PANWALKAR/Primary Examiner, Art Unit 2637